Citation Nr: 1527801	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-32 620	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for right shoulder injury, status post repair.

2. Entitlement to service connection for right elbow disability, to include as secondary to service-connected disability.

3. Entitlement to service connection for disability manifested by blood in the stool. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 2004 to January 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2013, the Board denied the claim of entitlement to service connection for disability manifested by blood in the stool and remanded the claims of entitlement to an initial disability rating in excess of 10 percent for right shoulder injury, status post repair, and entitlement to service connection for right elbow disability.  The Veteran appealed the denied issue to the United States Court of Appeals for Veterans Claims (Court), and in a December 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the issue for additional development.   

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In a January 2014 written statement, the Veteran requested to testify at a hearing held at the RO with respect to the issues remanded by the Board.  Considerations of due process mandate that the Board may not proceed with review of these claims without providing the Veteran an opportunity for the requested hearing.  As the Veteran may also have evidence to provide with respect to the claim remanded by the Court, the Board finds remand is necessary to schedule the Veteran for a Board hearing so that he may provide evidence in support of all the claims on appeal.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and clarify whether he wishes to appear for a Travel Board hearing or a video conference hearing, to be held at the RO.  Schedule the Veteran his desired hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2014). 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




